DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2021 has been considered by the Examiner and made of record in the application file.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-19, 21-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over  3GPP TS 23.402 (cited by IDS filed June 06, 2020; hereinafter TS 23.402) in view of Faccin et al. (US 2018/0103363, hereinafter Faccin) and further in view of Baek et al. (US 2018/0199279, hereinafter Baek). 
Regarding claim 1, TS 23.402  teaches an apparatus comprising: 
at least one processor ; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (UE inherently includes claimed features - page 38 section 4.5.4), cause the apparatus to at least:
obtain provisioning information, from a home network, that includes at least a non-3gpp access network node configuration to enable selection of an access node for access wherein the non-3gpp access network node configuration  information (UE is configured by the HPLMN) includes:
access node selection information that includes at least access node type preference (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN – page 38, 4.5.4.3) {for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN)} and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (ePDG selection information: It contains a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN, as specified in clause 4.5.4.4. The list of PLMNs may include the HPLMN – page 38, 4.5.4.3);
{home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN);} and 
home network evolved packet data gateway access node (EPDG) configuration of the HPLMN (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN - page 38, 4.5.4.3);
determine configuration information to be sued for selection of an access node for an acceding network, wherein the access is at least one of non-3GPP access or non-cellular access, and connect to the selected access node for access to a core network (If the UE determines to be located in its home country… the UE shall either use the configured FQDN and use the DNS server function to obtain the IP address(es) of the ePDG(s) in the HPLMN, or the UE shall use the configured IP address… - page 39, 4.5.4.4).
TS 23.402 fails to teach 
access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and
 home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN)
However, Faccin teaches access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) The UE may receive a response to the discovery query from a next generation core network (NGC)….  The UE may select and establish connectivity with a PDG that supports ngPDG functionality via the access network…. The UE subsequently may perform an attach procedure to the NGC via the PDG and the access network – par [0058]. A network operator may deploy Evolved Packet Data Gateways ( ePDGs) in an EPC network and, for the NGC 130-a, may deploy gateways that belong only as ngPDGs. The network operator may also modify the ePDGs to support ngPDG functionality and interface to both the EPC network and the NGC 130-a. During the discovery procedure, the UE 115-b may be permitted to select either a ngPDG or an ePDG that has both ePDG and ngPDG functionality to gain access to the NGC 130-a – par [0058]. List may “not list any PDGs that do not support ngPDG functionality” or  “an indication as to which of the listed PDGs support ngPDG functionality and which of the listed PDGs do not support ngPDG functionality” – par [0057]. Since the listed PGDs, i.e., ngPDG and ePDGs are for communication with the  a plurality of access node types for a particular public land mobile network (PLMN) as claimed.)
Further, the examiner submits that  N3IWF is simply a feature in the 5G/NG network equivalent to ePDG of 4G network. Faccin teaches selection of either an ePDG or an ngPDG (which is a generic name for any PDG supporting NG network including a N3IWF) (par [0088]). Further, implementing a mechanism for discovering a N3IWF to be similar to that of an ePDG disclosed by 3GPP TS23.402 above is obvious and well known in the art (e.g. See Baek par [0099]). Therefore, TS 23.402 in view of Faccin and Baek teaches home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN).
It would have been obvious to incorporate the feature access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and  home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN), in TS 23.402 to allow an UE to select a network gateway with the latest functionality.
Regarding claim 2, TS 23.402 in view of Faccin and Baek teaches claim 1 and further teaches wherein the apparatus is located in its home country (page 39, 4.5.4.4)
Regarding claim 3, TS 23.402 in view of Faccin and Baek teaches claim 1 and further teaches  wherein the apparatus is further caused to support only one access node type and a home network access node configuration information of the HPLMN corresponding to the supported access node type is used for selecting the access node (“For a 5GC capable UE… ” indicates that some UEs support only 4G network - Section 4.5.4.2)
Regarding claim 4, TS 23.402 in view of Faccin and Baek teaches claim 3 and TS 23.402 further teaches wherein the access node type is a non- 3GPP interworking function (N31WF), and the home network non-3GPP interworking function access node configuration of the HPLMN is used to obtain N3IWF address information, and the apparatus connects to the selected N3IWF for access to a core network (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN - page 38, 4.5.4.3; Further, Faccin teaches UE capable working with both a ePDG or a ngPDG (which is a generic name for any PDG supporting NG network including a N3IWF) – par [0088] and Baek teaches mechanism for discovering a N3IWF to be similar to that of a ePDG disclosed by 3GPP TS23.402 above (e.g. See Baek par [0099]).
Regarding claim 5, TS 23.402 in view of Faccin and Baek teaches claim 3 and TS 23.402 further teaches wherein the access node type is an evolved packet data gateway (ePDG), and the home network evolved packet data gateway access node configuration of the HPLMN is used to obtain ePDG address information, and the apparatus connects to the selected ePDG for access to a core network (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN - page 38, 4.5.4.3;).
Regarding claim 6, TS 23.402 in view of Faccin and Baek teaches claim 3 and further teaches wherein the apparatus is not located in its home country (page 39, section (3)) further caused to at least receive a response to the query, the response including an indication of whether the country at which an access network providing the access is located requires lawful interception of communications and/or a list of one or more interworking function nodes, being at least one of a non-3GPP interworking function or a non-cellular interworking function, supporting the lawful interception of communications (page 39, 4.5.4.5).
Regarding claim 7, TS 23.402 in view of Faccin, Baek teaches claim 6 and TS 23.402 further teaches wherein the apparatus is further caused to only support one access node type (“For a 5GC capable UE…” indicates some UEs support only 4G network – page 38, 4.5.4.2) and the access node selection information of the visited PLMN is used for obtaining the access node address information (page 39, 4.5.4.5).
Regarding claim 8, TS 23.402 in view of Faccin, Baek teaches claim 6 and TS 23.402 further teaches wherein the apparatus is further caused to support a plurality of access node types as the access node (“For a 5GC capable UE…” indicates some UEs support both 4G and 5G networks. Further Faccin teaches UE supports both ePDG and ngPDG – par [0088]) and the access node selection information of the visited PLMN is used for obtaining the access node type preference information (page 39, 4.5.4.5).
Regarding claim 9, TS 23.402 teaches a method comprising: 
providing a user equipment with provisioning information, by the user equipment's home network, that includes at least a non-3GPP access node configuration  information to enable selection of an access node (UE is configured by the HPLMN), wherein the non-3GPP access network node configuration information includes
access node selection information that includes at least access node type (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN – page 38, 4.5.4.3 preference { for a particular access node type among a plurality of access node types a particular public land mobile network (PLMN)}  and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (ePDG selection information: It contains a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN, as specified in clause 4.5.4.4. The list of PLMNs may include the HPLMN – page 38, 4.5.4.3);
{home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN)}; and 
home network evolved packet data gateway access node (EPDG) configuration of the HPLMN (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN page 38, 4.5.4.3); 
determining the configuration information to be used for the selection of an access node for accessing network, wherein the access is at least one of non-3GPP access or non- cellular access; and connecting to the selected access node for access to a core network (If the UE determines to be located in its home country… the UE shall either use the configured FQDN and use the DNS server function to obtain the IP address(es) of the ePDG(s) in the HPLMN, or the UE shall use the configured IP address… - page 39, 4.5.4.4).
TS 23.402 fails to teach 
access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN)
However, Faccin teaches access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) The UE may receive a response to the discovery query from a next generation core network (NGC)….  The UE may select and establish connectivity with a PDG that supports ngPDG functionality via the access network…. The UE subsequently may perform an attach procedure to the NGC via the PDG and the access network – par [0058]. A network operator may deploy Evolved Packet Data Gateways ( ePDGs) in an EPC network and, for the NGC 130-a, may deploy gateways that belong only as ngPDGs. The network operator may also modify the ePDGs to support ngPDG functionality and interface to both the EPC network and the NGC 130-a. During the discovery procedure, the UE 115-b may be permitted to select either a ngPDG or an ePDG that has both ePDG and ngPDG functionality to gain access to the NGC 130-a – par [0058]. List may “not list any PDGs that do not support ngPDG functionality” or  “an indication as to which of the listed PDGs support ngPDG functionality and which of the listed PDGs do not support ngPDG functionality” – par [0057]. Since the listed PGDs, i.e., ngPDG and ePDGs are for communication with the  a plurality of access node types for a particular public land mobile network (PLMN) as claimed.)
Further, the examiner submits that  N3IWF is simply a feature in the 5G/NG network equivalent to ePDG of 4G network. Faccin teaches selection of either an ePDG or an ngPDG (which is a generic name for any PDG supporting NG network including a N3IWF) (par [0088]). Further, implementing a mechanism for discovering a N3IWF to be similar to that of an ePDG disclosed by 3GPP TS23.402 above is obvious and well known in the art (e.g. See Baek par [0099]). Therefore, TS 23.402 in view of Faccin and Baek teaches home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN).
It would have been obvious to incorporate the feature access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and  home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN), in TS 23.402 to allow an UE to select a network gateway with the latest functionality.
Regarding claim 11, TS 23.402 in view of Faccin and Baek teaches claim 10 and further teaches wherein the apparatus is located in its home country (page 39, 4.5.4.4).
Regarding claim 12, TS 23.402 in view of Faccin and Baek teaches claim 11 and TS 23.402 further teaches wherein the access node type is a non- 3GPP interworking function (N31WF), and the home network non-3GPP interworking function access node configuration of the HPLMN is used to obtain N3IWF address information, and the apparatus connects to the selected N3IWF for access to a core network (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN - page 38, 4.5.4.3; Further, Faccin teaches UE capable working with both a ePDG or a ngPDG (which is a generic name for any PDG supporting NG network including a N3IWF) – par [0088] and Baek teaches 
Regarding claim 13, TS 23.402 in view of Faccin and Baek teaches claim 11 and TS 23.402 further teaches wherein the access node type is an evolved packet data gateway (ePDG), and the home network evolved packet data gateway access node configuration of the HPLMN is used to obtain ePDG address information, and the apparatus connects to the selected ePDG for access to a core network (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN - page 38, 4.5.4.3;).
Regarding claim 14, TS 23.402 in view of Faccin and Baek teaches claim 9 and further teaches wherein the apparatus is not located in its home country (page 39, section (3)).
Regarding claim 15, TS 23.402 in view of Faccin, Baek teaches claim 6 and TS 23.402 further teaches wherein the apparatus is further caused to support a plurality of access node types as the access node (“For a 5GC capable UE…” indicates some UEs support both 4G and 5G networks. Further Faccin teaches UE supports both ePDG and ngPDG – par [0088]) and the access node selection information of the visited PLMN is used for obtaining the access node type preference information (page 39, 4.5.4.5).
Regarding claim 16, TS 23.402 teaches a non-transitory computer readable storage medium including program code which when executed by at least one processor (UE inherently includes claimed features - page 38 section 4.5.4) causes operations comprising: 
providing a user equipment with provisioning information, by using the user equipment's home network, that includes at least a non-3GPP access network node configuration information to enable selection of an access node, wherein the non-3GPP access network node configuration information (UE is configured by the HPLMN)  further comprises:
access node selection information that includes at least access node type preference (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN – page 38, 4.5.4.3)  { for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN)} and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (ePDG selection information: It contains a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN, as specified in clause 4.5.4.4. The list of PLMNs may include the HPLMN – page 38, 4.5.4.3);
{home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN)}; and
home network evolved packet data gateway access node (EPDG) configuration of the HPLMN (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN - page 38, 4.5.4.3); 
determining the configuration information to be used for the selection of an access node for accessing network, wherein the access is at least one of non-3GPP access or non- cellular access; and
connecting to the selected access node for access to a core network.
TS 23.402 fails to teach 
access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and
 home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN)
However, Faccin teaches access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) The UE may receive a response to the discovery query from a next generation core network (NGC)….  The UE may select and attach procedure to the NGC via the PDG and the access network – par [0058]. A network operator may deploy Evolved Packet Data Gateways ( ePDGs) in an EPC network and, for the NGC 130-a, may deploy gateways that belong only as ngPDGs. The network operator may also modify the ePDGs to support ngPDG functionality and interface to both the EPC network and the NGC 130-a. During the discovery procedure, the UE 115-b may be permitted to select either a ngPDG or an ePDG that has both ePDG and ngPDG functionality to gain access to the NGC 130-a – par [0058]. List may “not list any PDGs that do not support ngPDG functionality” or  “an indication as to which of the listed PDGs support ngPDG functionality and which of the listed PDGs do not support ngPDG functionality” – par [0057]. Since the listed PGDs, i.e., ngPDG and ePDGs are for communication with the same NGC, therefore, teach a plurality of access node types for a particular public land mobile network (PLMN) as claimed.)
Further, the examiner submits that  N3IWF is simply a feature in the 5G/NG network equivalent to ePDG of 4G network. Faccin teaches selection of either an ePDG or an ngPDG (which is a generic name for any PDG supporting NG network including a N3IWF) (par [0088]). Further, implementing a mechanism for discovering a N3IWF to be similar to that of an ePDG disclosed by 3GPP TS23.402 above is obvious and well known in the art (e.g. See Baek par [0099]). Therefore, TS 23.402 in view of Faccin and Baek teaches home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN).
It would have been obvious to incorporate the feature access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and  home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN), in TS 23.402 to allow an UE to select a network gateway with the latest functionality.
Regarding claim 17, TS 23.402 17 teaches an apparatus comprising: 
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (UE inherently includes claimed features - page 38 section 4.5.4), cause the apparatus to at least: 
obtain provisioning information, from a home network, that includes at least an access network node confirmation information to enable selection of an access node (UE is configured by the HPLMN), wherein the access network node configuration information further includes 
access node selection information that includes at least access node type preference (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN – page 38, 4.5.4.3){ for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN)} and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (ePDG selection information: It contains a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN, as specified in clause 4.5.4.4. The list of PLMNs may include the HPLMN – page 38, 4.5.4.3); 
a plurality of home network access node configurations (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN - page 38, 4.5.4.3), {wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN)};
determine the configuration information to be used for selection of an access node for accessing network; and connect to the selected access node for access to a core network  (If the UE determines to be located in its home country… the UE shall either use the configured FQDN and use the DNS server function to obtain the IP address(es) of the ePDG(s) in the HPLMN, or the UE shall use the configured IP address… - page 39, 4.5.4.4).
access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and
wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN)
However, Faccin teaches access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) The UE may receive a response to the discovery query from a next generation core network (NGC)….  The UE may select and establish connectivity with a PDG that supports ngPDG functionality via the access network…. The UE subsequently may perform an attach procedure to the NGC via the PDG and the access network – par [0058]. A network operator may deploy Evolved Packet Data Gateways ( ePDGs) in an EPC network and, for the NGC 130-a, may deploy gateways that belong only as ngPDGs. The network operator may also modify the ePDGs to support ngPDG functionality and interface to both the EPC network and the NGC 130-a. During the discovery procedure, the UE 115-b may be permitted to select either a ngPDG or an ePDG that has both ePDG and ngPDG functionality to gain access to the NGC 130-a – par [0058]. List may “not list any PDGs that do not support ngPDG functionality” or  “an indication as to which of the listed PDGs support ngPDG functionality and which of the listed PDGs do not support ngPDG functionality” – par [0057]. Since the listed PGDs, i.e., ngPDG and ePDGs are for communication with the same NGC, therefore, teach a plurality of access node types for a particular public land mobile network (PLMN) as claimed.)
Further, implementing a mechanism for discovering a N3IWF to be similar to that of  a ePDG disclosed by 3GPP TS23.402 above is obvious and well known in the art (e.g. See Baek par [0099]). Therefore TS 23.402 in view of Faccin and Baek teaches wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN)
It would have been obvious to incorporate the feature access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and
wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN), in TS 23.402 to allow an UE to select a network gateway with the latest functionality.
Regarding claim 18, TS 23.402 17 teaches a method comprising: 
obtaining from a home network provisioning information, that includes at least an access network node configuration information to enable selection of an access node (UE is configured by the HPLMN), wherein the access network node configuration information further includes 
access node selection information that includes at least access node type preference (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN – page 38, 4.5.4.3) { for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN)}  and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (ePDG selection information: It contains a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN, as specified in clause 4.5.4.4. The list of PLMNs may include the HPLMN – page 38, 4.5.4.3); 
a plurality of home network access node configurations (ePDG identifier configuration: It contains the FQDN or IP address of an ePDG in the HPLMN - page 38, 4.5.4.3), {wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN)};
determining the configuration information to be used for selection of an access node for accessing network; and connecting to the selected access node for access to a core network  (If the UE determines to be located in its home country… the UE shall either use the configured FQDN and use the DNS server function to obtain the IP address(es) of the ePDG(s) in the HPLMN, or the UE shall use the configured IP address… - page 39, 4.5.4.4).
TS 23.402 fails to teach  access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and
wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN)
However, Faccin teaches access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) The UE may receive a response to the discovery query from a next generation core network (NGC)….  The UE may select and establish connectivity with a PDG that supports ngPDG functionality via the access network…. The UE subsequently may perform an attach procedure to the NGC via the PDG and the access network – par [0058]. A network operator may deploy Evolved Packet Data Gateways ( ePDGs) in an EPC network and, for the NGC 130-a, may deploy gateways that belong only as ngPDGs. The network operator may also modify the ePDGs to support ngPDG functionality and interface to both the EPC network and the NGC 130-a. During the discovery procedure, the UE 115-b may be permitted to select either a ngPDG or an ePDG that has both ePDG and ngPDG functionality to gain access to the NGC 130-a – par [0058]. List may “not list any PDGs that do not support ngPDG functionality” or  “an indication as to which of the listed PDGs support ngPDG functionality and which of the listed PDGs do not support ngPDG functionality” – par [0057]. Since the listed PGDs, i.e., ngPDG and ePDGs are for communication with the  a plurality of access node types for a particular public land mobile network (PLMN) as claimed.)
Further, implementing a mechanism for discovering a N3IWF to be similar to that of  a ePDG disclosed by 3GPP TS23.402 above is obvious and well known in the art (e.g. See Baek par [0099]). Therefore TS 23.402 in view of Faccin and Baek teaches wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN)
It would have been obvious to incorporate the feature access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) and
wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN), in TS 23.402 to allow an UE to select a network gateway with the latest functionality.
Regarding claim 19, TS 23.402 in view of Faccin and Baek teaches claim 4 and TS 23.402 further teaches wherein the home N3IWF identifier contains only FQDN instead of IP address, and the apparatus is further caused to initiate DNS query to retrieve N31WF's IP address by constructing an N3IWF FQDN based on the configured FQDN of the home N3IWF identifier (TS 23.402, page 39, 4.5.4.5, 1 b. It should be noted Baek teaches mechanism for discovering a N3IWF to be similar to that of  a ePDG disclosed by 3GPP TS23.402 above - par [0013]-[0022]).
Regarding claim 21, TS 23.402 in view of Faccin and Baek teaches claim 2 and TS 23.402 and Faccin teaches wherein the apparatus is caused to only support one access node type as the access node and the access node configuration information of the HPLMN is not configured (when the UE is not configured with the ePDG selection information, or the UE is registered via 3GPP access to a PLMN but this PLMN does not match an entry in the ePDG selection information, or the UE is not registered via , and Baek further teaches wherein the apparatus is further caused to select home N3IWF node for access to a core network (UE is permitted to select either a ngPDG or an ePDG - par [0085]).
Regarding claim 22, TS 23.402 in view of Faccin and Baek teaches claim 2 and TS 23.402 further teaches , and wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (when the UE is not configured with the ePDG selection information, or the UE is registered via 3GPP access to a PLMN but this PLMN does not match an entry in the ePDG selection information, or the UE is not registered via 3GPP access to any PLMN). The UE shall select an ePDG by performing the DNS procedure specified in clause - page  39, 4.5.4.3b. The UE shall perform a DNS query using Visited Country FQDN, as specified in TS 23.003 [16] to determine if the visited country mandates the selection of ePDG in this country – page 39, 4.5.4.5. Baek further teaches UE is permitted to select either a ngPDG or an ePDG - par [0085]).
Regarding claim 23, TS 23.402 in view of Faccin and Baek teaches claim 3 and TS 23.402 23 further teaches  wherein the apparatus is caused to only support one access node type, use WLAN and not be registered to a PLMN via 3GPP access (when the UE is not configured with the ePDG selection information, or the UE is registered via 3GPP access to a PLMN but this PLMN does not match an entry in the ePDG selection information, or the UE is not registered via 3GPP access to any PLMN), the UE shall select an ePDG by performing the DNS procedure specified in clause - page  39, 4.5.4.3b. If the UE cannot select an ePDG in the HPLMN, then the UE shall stop the ePDG selection - page 38, 4.5.4.2b), and wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (The UE shall perform a DNS query using Visited Country FQDN, as specified in TS 
Regarding claim 24, TS 23.402 in view of Faccin and Baek teaches claim 6 and TS 23.402 23 further teaches wherein the apparatus is caused to support a plurality of access node types as the access node (“For a 5GC capable UE…” indicates some UEs support both 4G and 5G networks. Further Faccin teaches UE supports both ePDG and ngPDG – par [0088]) and has no configuration of the access node selection information (when the UE is not configured with the ePDG selection information, or the UE is registered via 3GPP access to a PLMN but this PLMN does not match an entry in the ePDG selection information, or the UE is not registered via 3GPP access to any PLMN), the UE shall select an ePDG by performing the DNS procedure specified in clause - page  39, 4.5.4.3b. If the UE cannot select an ePDG in the HPLMN, then the UE shall stop the ePDG selection - page 38, 4.5.4.2b), and wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (The UE shall perform a DNS query using Visited Country FQDN, as specified in TS 23.003 [16] to determine if the visited country mandates the selection of ePDG in this country – page 39, 4.5.4.5. Baek further teaches UE is permitted to select either a ngPDG or an ePDG - par [0085]).
Regarding claim 25, TS 23.402 in view of Faccin and Baek teaches claim 6 and TS 23.402 23 further teaches wherein the apparatus is caused to support a plurality of access node types as the access node (“For a 5GC capable UE…” indicates some UEs support both 4G and 5G networks. Further Faccin teaches UE supports both ePDG and ngPDG – par [0088]), use WLAN and not be registered to a PLMN via 3GPP access  (when the UE is not configured with the ePDG selection information, or the UE is registered via 3GPP access to a PLMN but this PLMN does not match an entry in the ePDG selection information, or the UE is not registered via 3GPP access to any PLMN), the UE shall select an ePDG by performing the DNS procedure specified in clause - page  39, 4.5.4.3b. If the UE cannot select an ePDG in the HPLMN, then the UE shall stop the ePDG selection - page 38, 4.5.4.2b), and wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (The UE shall perform a DNS query using Visited Country FQDN, as specified in TS 23.003 [16] to determine if the visited country mandates the selection of ePDG in this country – page 39, 4.5.4.5. Baek further teaches UE is permitted to select either a ngPDG or an ePDG - par [0085]).
Regarding claim 27, TS 23.402 in view of Faccin, Baek teaches claim 24 and TS 23.402 further teaches wherein the user equipment only supports one access node type (“For a 5GC capable UE…” indicates some UEs support only 4G network – page 38, 4.5.4.2) and the access node selection information of the visited PLMN is used for obtaining the access node address information (page 39, 4.5.4.5).
Regarding claim 28, TS 23.402 in view of Faccin and Baek teaches claim 14 and TS 23.402 23 further teaches  wherein the user equipment only supports one access node type and has no configuration of the access node selection information (when the UE is not configured with the ePDG selection information, or the UE is registered via 3GPP access to a PLMN but this PLMN does not match an entry in the ePDG selection information, or the UE is not registered via 3GPP access to any PLMN), the UE shall select an ePDG by performing the DNS procedure specified in clause - page  39, 4.5.4.3b. If the UE cannot select an ePDG in the HPLMN, then the UE shall stop the ePDG selection - page 38, 4.5.4.2b), wherein the user equipment is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (The UE shall perform a DNS query using Visited Country FQDN, as specified in TS 23.003 [16] to determine if the visited country mandates the selection of ePDG in this country – page 39, 4.5.4.5. Baek further teaches UE is permitted to select either a ngPDG or an ePDG - par [0085]).
Regarding claim 29, TS 23.402 in view of Faccin and Baek teaches claim 14 and TS 23.402 23 further teaches  wherein the user equipment only supports one access node type, use WLAN and not be registered to a PLMN via 3GPP access (when the UE is not configured with the ePDG selection , and wherein the user equipment is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (The UE shall perform a DNS query using Visited Country FQDN, as specified in TS 23.003 [16] to determine if the visited country mandates the selection of ePDG in this country – page 39, 4.5.4.5. Baek further teaches UE is permitted to select either a ngPDG or an ePDG - par [0085]).

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over  3GPP TS 23.402 in view of Faccin and Baek and further in view of Liu et al. (WIPO publication WO 2016/161404), hereinafter Liu). 
Regarding claim 20, TS 23.402 in view of Faccin and Baek teaches claim 4 but fails to teach wherein the home N3IWF identifier information is not provisioned in the non-3GPP access network node configuration information, the apparatus is then further caused to initiate DNS query to retrieve N3IWF's IP address by constructing an FQDN based on FQDN format of the IPLMN configured in the access node selection information using the PLMN ID of the HPLMN stored in the universal subscriber identity module.
However, Liu teaches wherein the home N3IWF identifier information is not provisioned in the non-3GPP access network node configuration information, the apparatus is then further caused to initiate DNS query to retrieve N3IWF's IP address by constructing an FQDN based on FQDN format of the IPLMN configured in the access node selection information using the PLMN ID of the HPLMN stored in the universal subscriber identity module (par [0067], [0068]. It should be noted Baek teaches 
It would have been obvious to incorporate the feature taught by Liu in TS 23.402 to allow an UE to select an gateway even when its ID is not available.
Regarding claim 26, TS 23.402 in view of Faccin and Baek teaches claim 8 but fails to teach wherein the access node selection information of the visited PLMN indicates preference of one access node type, the apparatus is then further caused to initiate DNS query to retrieve the IP address information of the preferred access node type by constructing a FQDN based on the FQDN format of the visited PLMN configured in the access node selection information using the PLMN ID of the visited PLMN.
However, Liu teaches wherein the access node selection information of the visited PLMN indicates preference of one access node type, the apparatus is then further caused to initiate DNS query to retrieve the IP address information of the preferred access node type by constructing a FQDN based on the FQDN format of the visited PLMN configured in the access node selection information using the PLMN ID of the visited PLMN (par [0062], [0065]. It should be noted Baek teaches mechanism for discovering a N3IWF to be similar to that of  a ePDG disclosed by 3GPP TS23.402 above - par [0094]).
It would have been obvious to incorporate the feature taught by Liu in TS 23.402 to allow an UE to select an gateway even when its ID is not available.

Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant argues that prior art fails to “disclose or suggest that the access node selection information includes at least access node type preference for a particular access node type among a plurality of access node types for a particular PLMN” because “a list of available ngPDGs and ePDGs does not contain a preference for a particular access node type” (page 19, second paragraph
The Examiner, however, respectfully disagrees. In one of the embodiment Faccin discloses “… discovery response received in reply to the query includes a list of one or more network addresses of PDGs that each support ngPDG functionality, and does not list any PDGs that do not support ngPDG functionality” (par[0057]). Clearly, the teachings implies that PDGs supporting ngPDG functionality are preferred over PDGs that do not. In another case, “UE may select and establish connectivity with a PDG that supports ngPDG functionality via the access network…. Beneficially, the discovery procedure may enable the UE to identify a PDG that supports ngPDG functionality” (par [0058], emphasis added). In oder to identifying a PDG that supports ngPDG functionality “along with an indication as to which of the listed PDGs support ngPDG functionality and which of the listed PDGs do not support ngPDG functionality” (par [0057])  In this case, the examiner submits that “the indication” correspond to preference information as it allows the UE to select and establish connectivity with a PDG that supports ngPDG functionality.
Therefore, the Examiner submits that Faccin list includes list of PDGs that correspond to preferred choices and therefore the combination teaches “the access node selection information includes at least access node type preference for a particular access node type among a plurality of access node types for a particular PLMN”.
Applicant further argues that it would not have been “obvious to try” (page 20) and “a person of skill in the art would not be motivate to combine” the teachings because the references are directed to significantly different problems and/or have different scopes” (page 21).
The examiner respectfully disagrees. TS 23.402, Faccine, Baek are all from the same field of telecommunication wherein an UE is to select a gateway to communicate to a mobile network. The cited teachings do not teach away from each other and there is no evidence that the combination of such 
The arguments against the rejection of claims 20 and 26 relied on the arguments above, therefore, the same response is applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/Primary Examiner, Art Unit 2642